      Case 2:20-cv-01602-TLN-KJN Document 6 Filed 09/09/20 Page 1 of 2

 1   William E. Levin (Bar No. 104631)
     wlevin@onellp.com
 2   Jenny S. Kim (Bar No. 282562)
 3   jkim@onellp.com
     ONE LLP
 4   4000 MacArthur Blvd.
     East Tower, Suite 500
 5   Newport Beach, CA 92660
     Telephone: (949) 502-2870
 6   Facsimile: (949) 258-5081
 7
 8
     Attorneys for Plaintiff
 9   Parts Dynasty Corporation dba Go-Parts
10
                          UNITED STATES DISTRICT COURT
11
                        EASTERN DISTRICT OF CALIFORNIA
12
13   PARTS DYNASTY CORPORATION                Case No.2:20-cv-01602-TLN-KJN
     dba GO-PARTS, a California               Hon. Troy L. Nunley
14   corporation,
15                                            STIPULATION TO EXTEND
                 Plaintiff,                   TIME TO RESPOND TO
16                                            COMPLAINT BY NOT MORE
           v.                                 THAN 28 DAYS (L.R. 144(A))
17
18   SCOTT PETRETTA, an individual,
     and DOES 1-10, inclusive,
19
                 Defendant.
20
21
22
23
24
25
26
27
28
                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:20-cv-01602-TLN-KJN Document 6 Filed 09/09/20 Page 2 of 2

 1         Plaintiff Parts Dynasty Corporation (“Plaintiff”) and Defendant Scott Petretta
 2   (“Defendant”) (collectively, “the Parties”) hereby enter into this Stipulation to
 3   Extend Time to Respond to Initial Complaint by Not More than 28 Days (L.R.
 4   144(a)) with reference to the following facts:
 5         WHEREAS, Plaintiff filed the Complaint in this action on August 11, 2020;
 6         WHEREAS, Plaintiff avers that it effected service of the summons and
 7   Complaint on Defendant on August 19, 2020;
 8         WHEREAS, based on Plaintiff’s averment regarding service, the current
 9   deadline for Defendant to respond to the Complaint is September 9, 2020;
10         WHEREAS, the Parties have agreed that the deadline for Defendant to
11   respond to Plaintiff’s Complaint should be extended by 28 days;
12         WHEREAS, there have been no prior extensions of Defendant’s time to
13   respond to Plaintiff’s Complaint in this action.
14         NOW, THEREFORE, the Parties hereby stipulate to extend the deadline for
15   Defendant to respond to the Complaint from September 9, 2020 to October 7, 2020,
16   it being expressly noted that Defendant retains all defenses, including but not
17   limited to lack of personal jurisdiction.
18         RESPECTFULLY SUBMITTED.
19         I, William E. Levin, attest that Defendant concurs in the filing’s content and
20   has authorized this filing, and that Defendant’s signature is not required pursuant to
21   L.R. 144(a) as Defendant has not yet appeared in this action.
22
23   Dated: September 9, 2020                ONE LLP
24
25                                           By: /s/ William E. Levin
                                                 William E. Levin
26
27                                               Attorneys for Plaintiff
                                                 Parts Dynasty Corporation dba Go-Parts
28
                                                 2
                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
